DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 04 MAY 21 is acknowledged.  Claims 1-10 have been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 68, the catch edge; and 94, the spring.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 11-13 are objected to because of the following informalities: per 37 CFR 1.52(a)(v) All papers must be presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following are quotations of the relevant paragraph of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 11 recites the limitations: “a neck” and “a head” in line 7 (counting stricken line 3); “a slot” in line 9 (also counting stricken line 8); and “a gap” in line 10 (same).  None of these terms appears in the specification.
Claim 11 is alternatively rejected under 35 U.S.C. 112(a) because the specification, while, perhaps, being enabling for the above elements as shown in the drawings, does not reasonably provide enablement for use of these terms.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  At issue is whether one reading the written description would be apprised of the language in the claims, particularly where, as here, those terms are not mentioned at all.  Because of this, one could only infer what the claim intends to convey, as the examiner will attempt.  Presumably, these elements are clearly shown in the 
Claims 11-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As noted above, none of the recited terms appears in the written description.  Thus, claim 11 is ambiguous because one reading the specification can only guess at which elements, if shown in the drawings at all, meet the terms.  Below is annotated Fig. 12.

    PNG
    media_image1.png
    253
    317
    media_image1.png
    Greyscale

Presumably therein, 1 is in the vicinity of catch edge 68, 2 indicates a head, and 3 indicates a neck.  Such is how the claims will be further treated on the merits.  A slot is fairly simple to discern from, e.g., Figs. 16 and 17, wherein disconnector 14 is disposed in trigger shoe 12.  However, it is unclear how a slot includes a gap because a slot is a gap or at least inherently includes one, such as that portion of trigger shoe 12 on either side of the neck noted above, without which the circular portion would be a hole in 12
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Allowable Subject Matter
Any determination of patentability will depend on Applicant’s response to the rejections set forth above.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
14-Jun-21